          Case 2:19-cv-05780-JFL Document 37 Filed 02/26/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA



JULIAN FERNANDEZ,                   :
            Petitioner,             :
            v.                      :                 No. 2:19-cv-05780
SUPERINTENDENT LEE ESTOCK,          :
THE DISTRICT ATTORNEY OF THE        :
COUNTY OF MONTGOMERY, and           :
THE ATTORNEY GENERAL OF THE         :
STATE OF PENNSYLVANIA,              :
            Respondents.             :
____________________________________

                                           ORDER

       AND NOW, this 26th day of February, 2021, upon consideration of Petitioner’s Petition

for Writ of Habeas Corpus, ECF No. 2, Respondent’s Response to the Petition, ECF No. 18, the

Attorney General’s Response to the Petition, ECF No. 28, Petitioner’s First Motion to

Supplement, ECF No. 20, the Report and Recommendation of Magistrate Judge Thomas J.

Rueter, ECF No. 30, Petitioner’s Objections thereto, ECF No. 31, Petitioner’s letter-request for

appointment of counsel, ECF No. 33, Petitioner’s Second Motion to Supplement, ECF No. 34,

Petitioner’s Motion to Compel De Novo Determination, ECF No. 35, and for the reasons set

forth in this Court’s Opinion issued this date, IT IS ORDERED THAT:

           1. Petitioner’s First Motion to Supplement, ECF No. 20, is GRANTED in part and

               DENIED in part. The Motion is GRANTED to the extent that it asks the Court

               to consider supplemental materials, but it is DENIED to the extent Petitioner

               seeks immediate release.




                                                1
                                             022521
          Case 2:19-cv-05780-JFL Document 37 Filed 02/26/21 Page 2 of 2




           2. Petitioner’s letter-request for appointment of counsel, ECF No. 33, is DENIED

               without prejudice. 1

           3. Petitioner’s Second Motion to Supplement, ECF No. 34, is GRANTED.

           4. Petitioner’s Motion to Compel De Novo Determination, ECF No. 35, is

               DISMISSED.

           5. The Report and Recommendation, ECF No. 30, is ADOPTED as set forth in this

               Court’s Opinion.

           6. The Petition for Writ of Habeas Corpus, ECF No. 2, is DISMISSED in part and

               DENIED in part. Claims one through three are DISMISSED as untimely. Claim

               four is DENIED on the merits.

           7. There is no basis for the issuance of a certificate of appealability.

           8. The case is CLOSED.

                                              BY THE COURT:

                                              /s/ Joseph F. Leeson, Jr.
                                              JOSEPH F. LEESON, JR.
                                              United States District Judge

1
         Prisoners do not have a constitutional or statutory right to appointment of counsel in
federal post-conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). In
its discretion, however, the court may grant counsel if the interests of justice so require and such
person is financially unable to obtain representation. See 18 U.S.C. § 3006A(a)(2)(B) (2008).
“Under these guidelines, the district court must first decide if the petitioner has presented a
nonfrivolous claim and if the appointment of counsel will benefit the petitioner and the court.”
Reese v. Fulcomer, 946 F.2d 247, 263-64 (3d Cir. 1991). The court should consider “the
complexity of the factual and legal issues in the case, as well as the pro se petitioner’s ability to
investigate facts and present claims.” Id. “Perhaps the most significant of [the factors] is the
plaintiff’s ability to present his or her case.” See Montgomery v. Pinchak, 294 F.3d 492, 501 (3d
Cir. 2002) (citing Tabron v. Grace, 6 F.3d 147, 156 (3d Cir. 1993)). Here, all but one of
Petitioner’s claims are untimely. The only remaining claim lacks any merit under any of the
three theories of relief Petitioner presents. Finding no merit to the only timely claim, the
appointment of counsel would not be in the interest of justice. Therefore, the motion for counsel
is denied.


                                                 2
                                              022521
